United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
`                    IN THE UNITED STATES COURT OF APPEALS
                                                                              November 29, 2006
                              FOR THE FIFTH CIRCUIT
                                                                           Charles R. Fulbruge III
                               __________________________                          Clerk

                                      No. 05-11496
                                   Summary Calendar
                               __________________________


AMERICAN BOARD OF OBSTETRICS AND GYNECOLOGY,

                                                                                 Plaintiffs,

MAHMOOD YOONESSI, M.D.

                                               Defendant-Third Party Plaintiff-Appellant,

versus

WILLIAM M. SKRETNY,

                                                         Third Party Defendant-Appellee.

                 ___________________________________________________

                       Appeal from the United States District Court
                            for the Northern District of Texas
                                    (No. 3:05-CV-1561)
                 ___________________________________________________


Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.
                 *
PER CURIAM:

         Dr. Mahmood Yoonessi, acting pro se, appeals the district court’s dismissal of his




         *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
third party complaint against the Honorable William M. Skretny on the basis of absolute

judicial immunity. We affirm.

       The American Board of Obstetrics and Gynecology (the “Board”) filed suit in Texas

state court against Yoonessi for, inter alia, abuse of process based upon prior lawsuits

Yoonessi had filed against the Board and various other individuals. One of the prior cases

was heard by Judge Skretny in the United States District Court for the Western District of

New York, who resolved the case against Yoonessi. After the Board sued Yoonessi in Texas

state court, Yoonessi answered and filed third party complaints against various defendants

and against Judge Skretny. Judge Skretny, through the United States Attorney’s Office,

removed to federal court where the claim against him was dismissed on the basis of

absolute immunity. The district court remanded the remaining claims by the Board and

Yoonessi to state court.

       Yoonessi complains solely of Judge Skretny’s actions with respect to the prior

litigation in the Western District of New York. Judge Skretny is entitled to absolute judicial

immunity. Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994) (“Judicial officers are entitled

to absolute immunity from claims for damages arising out of acts performed in the exercise

of their judicial functions.”). To the extent that Yoonessi raises issues regarding various

other third-party defendants, the district court has, in its discretion, remanded the

remaining claims to state court. Yoonessi has offered no reasons why this court should

review that decision.

       AFFIRMED.


                                              2